


116 HR 3927 IH: PDMPs Help Patients Act of 2019
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3927
IN THE HOUSE OF REPRESENTATIVES

July 24, 2019
Mr. McKinley (for himself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To direct the Secretary of Health and Human Services to carry out a pilot program to test the feasibility and outcomes of integrating a substance use disorder and behavioral health treatment locator tool into the prescription drug monitoring programs of 5 eligible States.
 
 
1.Short titleThis Act may be cited as the PDMPs Help Patients Act of 2019.  2.Pilot program for integrating substance use disorder and behavioral health treatment locator tool into State prescription drug monitoring programs (a)In generalThe Secretary of Health and Human Services, in consultation with the Assistant Secretary for Mental Health and Substance Use, shall establish and implement a pilot program in which the Secretary awards grants to, or enters into cooperative agreements with, not more than 5 eligible States to test the feasibility and outcomes of integrating a substance use disorder and behavioral health treatment locator tool into the State’s prescription drug monitoring program. 
(b)Grant establishment and participation 
(1)In generalIn carrying out the pilot program under this section, the Secretary shall, on a competitive basis, award grants to, or enter into cooperative agreements with, not more than 5 eligible States.  (2)EligibilityTo be eligible for a grant under this section, a State shall demonstrate to the Secretary’s satisfaction that the State is making progress in integrating the State’s PDMP with electronic health records and health information technology infrastructure. 
(3)PreferenceIn awarding grants under this section, the Secretary shall give preference to eligible States described in paragraph (2) whose rates of death due to drug overdose per population of 100,000 are in the top quartile according to the most recent data of the Centers for Disease Control and Prevention.  (c)Period of grantA grant awarded to an eligible entity under this section shall be for a period of 2 years. 
(d)Grant uses 
(1)Required usesA grant awarded under this section to an eligible State shall be used for both of the following purposes: (A)To integrate a substance use disorder and behavioral health treatment locator tool into the PDMP. 
(B)To develop and disseminate guidance for health care providers on how to consult and share information obtained through the substance use disorder and behavioral health treatment locator tool when a patient’s PDMP information indicates possible misuse of a controlled substance.  (2)Additional permissible usesA grant awarded under this section to an eligible State may be used for any of the following additional purposes: 
(A)To integrate a substance use disorder and behavioral health treatment locator tool into the PDMP that incorporates direct referral capabilities that enable the health care provider— (i)to refer a patient to treatment or for an assessment; and 
(ii)consistent with the protection of information by Federal and State privacy laws and security rules, receive feedback about the patient’s engagement with such treatment or assessment.  (B)To integrate a substance use disorder and behavioral health treatment locator tool into the PDMP that provides information regarding the current capacity of inpatient or outpatient treatment resources of a health care provider. 
(e)Reporting requirements 
(1)Reports by StatesEach eligible State that participates in the pilot program under this section shall submit to the Secretary an annual report for each year of the pilot program that includes information on— (A)the number of health care providers and health facilities with access to the substance use disorder and behavioral health treatment locator tool; 
(B)the number of individuals referred to treatment with the assistance of the locator tool;  (C)aggregate, de-identified patient data related to the type of treatment located by the locator tool, how often patients followed through on seeking such treatment, and the average duration of such treatment, to the extent collected by the State; 
(D)feedback from providers with access to the locator tool on usability and any impact on outcomes;  (E)recommendations to improve the usability and efficacy of a substance use disorder and behavioral health treatment locator tool within the PDMP; and 
(F)additional information and reporting metrics as determined by the Secretary.  (2)Report by SecretaryNot less than 180 days after the conclusion of the pilot program under this section, the Secretary shall submit to the Congress a report on the findings of the program, including— 
(A)outcomes reported by the participating States;  (B)findings on the suitability of including a substance use disorder and behavioral health treatment locator tool within State PDMPs; and 
(C)recommendations on best practices for integrating a substance use disorder and behavioral health treatment locator tool within State PDMPs.  (f)DefinitionsIn this section: 
(1)The term prescription drug monitoring program or PDMP has the meaning given to the term PDMP in section 399O of the Public Health Service Act (42 U.S.C. 280g–3).  (2)The term Secretary means the Secretary of Health and Human Services. 
(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $2,500,000 for each of fiscal years 2020 and 2021.   